United States Court of Appeals
                     For the First Circuit

No. 15-1185

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   JUAN ÁNGEL MORALES-ARROYO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Merritt Schnipper on brief for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, Mainon A. Schwartz, Assistant United States
Attorney, and Rosa Emilia Rodríguez-Vélez, United States Attorney,
on brief for appellee.


                         April 19, 2017
             HOWARD,   Chief     Judge.          Juan    Ángel       Morales-Arroyo

challenges    the   reasonableness     of    a    132-month      prison    sentence

imposed for unlawful possession of firearms in furtherance of a

drug trafficking crime and for possession of crack cocaine with

intent to distribute.          He contends that the waiver-of-appeal

provision in his plea agreement does not bar this appeal.                       After

careful consideration, however, we conclude that it does and

dismiss Morales's appeal.



                                      I.

             Morales   pleaded    guilty,     pursuant     to    a    written    plea

agreement, to unlawful possession of three AK-47s in furtherance

of a drug trafficking crime and possession of crack cocaine with

intent to distribute in violation of 18 U.S.C. § 924(c)(1)(A) and

21 U.S.C. § 841(a)(1), respectively.

             Of   particular     importance      here,    the    plea     agreement

included a provision titled "Waiver of Appeal."                      This provision

stated that Morales "knowingly and voluntarily waives the right to

appeal the judgment and sentence in this case, provided that [he]

is sentenced in accordance with the terms and conditions set forth

in the Sentence Recommendation provisions of this Plea Agreement."

             Under the plea agreement's "Sentence Recommendation"

section, the parties stipulated that, "[i]n consideration of the

relevant factors enumerated in 18 U.S.C. § 3553(a)," Morales would


                                     - 2 -
recommend "a sentence of 96 months of imprisonment and the United

States [would] recommend to the Court a sentence of 144 moths [sic]

of imprisonment."

             The district court accepted Morales's plea and sentenced

him to 132 months in prison.



                                      II.

             As a threshold matter, we must determine whether the

waiver-of-appeal provision is enforceable under the circumstances

of this case.     See United States v. Acosta-Roman, 549 F.3d 1, 3

(1st Cir. 2008).         "[U]nder ordinary circumstances, a knowing,

voluntary waiver of the right to appeal from a sentence, contained

in a plea agreement, ought to be enforced."               United States v.

Teeter, 257 F.3d 14, 23 (1st Cir. 2001).

             Typically, in determining whether a waiver is valid, we

look to confirm that the plea agreement contains a clear statement

elucidating the waiver and delineating its scope, and we examine

the   plea    hearing    to    ascertain     whether   the   defendant      was

specifically questioned about his understanding of the waiver and

adequately    informed    of   its   ramifications.      United    States   v.

Chandler, 534 F.3d 45, 49 (1st Cir. 2008).             On the record before

us, Morales's waiver of appeal survives such scrutiny.

             Morales,    however,    does    not   challenge      the   waiver

provision's validity but rather its scope: he asserts that, under


                                     - 3 -
its plain language, the waiver provision does not apply to this

appeal.    In the alternative, Morales argues that -- even if the

waiver provision is applicable -- enforcing it "would work a

miscarriage of justice."        We take these claims in turn.



A. Plain Language

            We   interpret     plea   agreements      under    basic    contract

principles and construe ambiguities in favor of allowing the appeal

to proceed.      United States v. Okoye, 731 F.3d 46, 49 (1st Cir.

2013).    Mindful of this fact, Morales urges us to find the waiver-

of-appeal provision ambiguous insofar as it refers to the "Sentence

Recommendation provisions."       According to Morales, ambiguity stems

from the use of the plural "provisions" because the plea agreement

contains only one section titled "Sentence Recommendation."                   In

other words, Morales pins his hopes on the proposition that the

waiver provision is ambiguous as to whether it excludes from its

scope not only the judge's failure to impose a sentence within the

range    proposed   by   the   parties   but   also   errors    based    on   the

sentencing court's failure to comply with applicable "provisions"

of the federal sentencing statutes.

            Morales, however, is "conjuring up an ambiguity where

none legitimately exists."         United States v. Anderson, 921 F.2d
335, 338 (1st Cir. 1990; see also United States v. Betancourt-

Pérez, 833 F.3d 18, 22–23 (1st Cir. 2016).            He waived his right to


                                      - 4 -
appeal as long as he received a sentence between 96 and 144 months.

As Morales's sentence fell well within the range contemplated by

the plea agreement, the waiver provision applies under its plain

language.



B. Miscarriage of Justice

            A waiver that is made knowingly and voluntarily is

presumptively enforceable.    However, "even if the waiver passes

muster at [these] first two steps, an appellate court will not

enforce it if doing so would work a miscarriage of justice."

United States v. Nguyen, 618 F.3d 72, 74 (1st Cir. 2010).      The

circumstances that could potentially justify such a refusal to

enforce a waiver are "infinitely variable."    Teeter, 257 F.3d at

25 n.9.   Relevant considerations, however,

     include the character, clarity, and gravity of the claim of
     error, its impact on the defendant, any possible prejudice to
     the government that might accompany a refusal to honor the
     waiver, and the extent to which the defendant can fairly be
     said to have acquiesced in the result.

Nguyen, 618 F.3d at 75.

            Only sparingly will we refuse to enforce an otherwise

valid waiver of appeal under the miscarriage of justice exception.

See, e.g., United States v. Pratt, 533 F.3d 34, 37 (1st Cir. 2008);

United States v. De-La-Cruz Castro, 299 F.3d 5, 13 (1st Cir. 2002).

A defendant who, like Morales, seeks to appeal despite having

knowingly and voluntarily waived that right "must show more than


                               - 5 -
reversible error."       Nguyen, 618 F.3d at 75.     At a minimum, he must

show "an increment of error more glaring." Id.; cf. United States

v. Wenger, 58 F.3d 280, 282 (7th Cir. 1995) ("Defendants who appeal

from       sentences   following   plea     agreements   always   point   to

unanticipated and unwelcome developments. . . . To say that a

waiver of appeal is effective if and only if the defendant lacks

grounds for appeal is to say that waivers will not be honored.").

              The errors alleged by Morales cannot "vault the hurdle

erected by the waiver."1       United States v. Calderon-Pacheco, 564
F.3d 55, 59 (1st Cir. 2009); see also Sotirion v. United States,

617 F.3d 27, 38 (1st Cir. 2010) (finding no miscarriage of justice

despite the sentencing court's miscalculation of the advisory

guideline range where the sentence fell below the upper-limit


       1
       Morales objects to the procedural reasonableness of his
sentence.   He concedes that he raised no objection below and,
therefore, review is for plain error. See United States v. Dávila-
González, 595 F.3d 42, 47 (1st Cir. 2010). Essentially, Morales
argues that the sentencing court did not adequately explain its
upward variance and relied on factors already accounted for by the
Guidelines. Upon review, we conclude that the district court did
not commit plain error. Even when a non-Guidelines sentence is
imposed, a sentencing court may rely on a factor already included
in the calculation of the Guidelines sentencing range as long as
the court "articulate[s] specifically the reasons that this
particular defendant's situation is different from the ordinary
situation covered by the guidelines calculation." United States
v. Zapete-Garcia, 447 F.3d 57, 60 (1st Cir. 2006); see also United
States v. Fernández-Cabrera, 625 F.3d 48, 54 (1st Cir. 2010)
("Where the record permits a reviewing court to identify both a
discrete aspect of an offender's conduct and a connection between
that behavior and the aims of sentencing, the sentence is
sufficiently explained to pass muster under section 3553(c).").
The district court did so here.


                                    - 6 -
sought by the government); United States v. Edelen, 539 F.3d 83,

87 (1st Cir. 2008) (finding claims that the sentencing court erred

in applying official-victim sentencing enhancement and in failing

to consider sentencing disparity between crack and powder cocaine

did not constitute a miscarriage of justice); United States v.

Corso, 549 F.3d 921, 931 (3d Cir. 2008) (finding no miscarriage of

justice where district court made errors in applying number-of-

victims and abuse-of-trust enhancements).

          Indeed, "far from working a miscarriage of justice,

[Morales's] plea agreement conferred significant benefits on him."

Sotirion, 617 F.3d at 38.    In exchange for waiving his right to

appeal, the government agreed to dismiss two other firearms-

related counts.   Morales cannot now renege on his bargain.



                               III.

          For the foregoing reasons, Morales's waiver is both

valid and enforceable and, therefore, our consideration of this

appeal on the merits is barred.   The appeal is dismissed.




                               - 7 -